Ray, J.
We are asked to reverse this case upon the evidence.
There was proof that the appellant was to give in payment “notes of good, solvent parties of Salem,-Indiana; notes that could be cashed at Salem at any time.”
These notes, by a reasonable construction of the contract, were to be delivered on the delivery of the saloon to the appellant. Certain notes were delivered, and there was evidence from which the court could find that they were not such notes as the contract called for, and that the appellant knew this fact and fraudulantly deceived William II. Blythe, who was acting for his son in the sale of the saloon, and that new notes wore demanded before suit was brought.
The plaintifFs agent below stated, that “when I saw the way it was assigned, I told Kinney I wanted him to take it back and give me good paper.” This was sufficient. The appellant knew that the proceeds of the sale were to go to him, and that ho was acting as agent for his son in the trade.
All this is denied, but we find evidence which will support the finding, and we cannot go beyond this to determine the preponderance of the evidence.
No other questions are discussed for the appellant.
Judgment affirmed, with costs.